Beck, J.
Both parties appeal in this case. The plaintiff, first perfecting his appeal, is denominated the appellant.
*603The facts of the case and questions of law involved are the same as those in Goodnow v. Litchfield, 63 Iowa, 275; Iowa Homestead Co. v. Des Moines navigation & Railroad Co., Id., 285; Goodnow v. Stryker, 62 Id., 221. Some confusion and difficulty has resulted from submitting this case with others, and the failure to point out the distinctions in the several cases. Ve may express a hope that we will not again have occasion to repeat the reference to such matters which we made in Iowa Homestead Co. v. Des Moines Navigation & Railroad Co., supra.
Eollowing the cases above mentioned, tbe decree of tbe district court-is reversed, and tbe cause is remanded for a decree in harmony with our opinion in Goodnow v. Litchfield, supra: that is to say, for a decree in favor of jHaintiff for tbe amount of tbe taxes paid by him, with interest from tbe day of payment, which shall be declared to be a lien upon all tbe lands collectively upon which the taxes were paid.